DENY; and Opinion Filed June 30, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00215-CV

         IN RE ANCIENT SEAS EXPLORATION & PRODUCTION, LLC, AND
                  CONTINENTAL EXPLORATION, LLC, Relators

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 10-2967

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Whitehill
                                 Opinion by Justice Lang-Miers
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its January 25, 2015 “Order Granting Plaintiff’s Motion to Approve Audit Plan”

and its February 11, 2015 “Order on Defendants’ Motion to Clarify Order Granting Plaintiff’s

Motion to Approve Audit.” Ordinarily, to obtain mandamus relief, a relator must show both that

the trial court has clearly abused its discretion and that relator has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude

relators have failed to establish their right to mandamus relief. We deny the petition.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE
150215F.P05